

INDEPENDENT CONTRACTOR AGREEMENT
 
This Agreement is entered into on June 4, 2008 (the “Effective Date”) by and
between Michael Downing (“Contractor”) and GoFish Corporation, a Nevada
corporation (“Company”) (collectively, the “Parties”).
 
1.  CONTRACTOR’S SERVICES
 
(a)  Contractor agrees to perform such services (“Services”) as may reasonably
be requested in writing by the Company, not to exceed twenty hours per month.
 
(b)  Contractor may, at Contractor’s own expense, use employees or other
subcontractors to perform the Services under this Agreement.
 
2.  COMPENSATION 
 
Company agrees to pay Contractor one hundred twenty thousand dollars ($120,000)
(the “Fee”) for the Services, payable in monthly installments of ten thousand
dollars ($10,000), via wire transfer on the dates set forth in Schedule A.
 
In addition, the Company will grant Contractor an option (the “Option”) to
purchase three hundred thousand shares of the Company’s common stock, par value
$0.001, (the “Common Stock”) with an exercise price equal to the closing price
of the Common Stock on the date the Company’s board of directors approves the
Option.
 
3.  EXPENSES
 
Company agrees to reimburse Contractor for all itemized expenses reasonably
incurred and previously approved in the performance of the Services upon
production of supporting receipts and documentation.
 
4.  TERM OF AGREEMENT
 
(a)  The term of this Agreement will begin on the Effective Date and end after
one year.
 
(b)  If this Agreement is terminated prior to the end of the term of this
Agreement by the Company for any reason, Contractor shall be entitled to
immediate payment of the entire unpaid portion of the Fee. Thereafter, Company
shall owe Contractor no further amounts or obligations.
 
5.  DEFAULT
 
(a)  If either party defaults in the performance of this Agreement or materially
breaches any of its provisions, the nonbreaching party may terminate this
Agreement by giving written notification to the breaching party. Termination
shall be effective immediately on receipt of the written notification by the
breaching party, or five days after mailing of the notice to the address set
forth in the notice provisions below, whichever occurs first.
 
1

--------------------------------------------------------------------------------


 
(b)  This Agreement terminates automatically on the occurrence of any of the
following events: (i) Appointment of a receiver, liquidator, or trustee for
either Party by decree of competent authority in connection with any
adjudication or determination by such authority that either Party is bankrupt or
insolvent; (ii) the filing by either Party of a petition in voluntary
bankruptcy, the making of an assignment for the benefit of its creditors, or the
entering into of a composition with its creditors.
 
6.  NOTICES
 
(a)  Any notice under this Agreement must be in writing and shall be effective
upon delivery by hand, by facsimile or one business day after delivery through a
nationally recognized courier service addressed to Company or to Contractor at
the corresponding address below. Contractor shall be obligated to notify Company
in writing of any change in Contractor’s address. Notice of change of address
shall be effective only when done in accordance with this Paragraph.
 
Company’s Notice Address:
 
706 Mission St., 10th Floor
San Francisco, CA 94103
415-978-3020
 
Contractor’s Notice Address:
 
Michael Downing

[ADDRESS OMITTED]
 
7.  RELATIONSHIP OF THE PARTIES
 
(a)  Contractor enters into this agreement as, and shall continue to be, an
independent contractor. In no circumstance shall Contractor look to Company as
Contractor’s employer, partner, agent, or principal. Neither Contractor nor any
employee of Contractor (which for purposes of this Paragraph shall be included
in the term “Contractor”) shall be entitled to any benefits accorded to
Company’s employees, including workers’ compensation, disability insurance,
retirement plans, or vacation or sick pay. Contractor’s exclusion from benefit
programs maintained by Company is a material component of the terms of
compensation negotiated by the Parties, and is not premised on Contractor’s
status as a non-employee with respect to Company. To the extent that Contractor
may become eligible for any benefit programs maintained by Company (regardless
of the timing of or reason for eligibility), Contractor hereby waives
Contractor’s right to participate in the programs. Contractor’s waiver is not
conditioned on any representation or assumption concerning Contractor’s status
under the common law test. Contractor also agrees that, consistent with
Contractor’s independent contractor status, Contractor will not apply for any
government-sponsored benefits that are intended to apply to employees,
including, but not limited to, unemployment benefits.
 
2

--------------------------------------------------------------------------------


 
(b)  Contractor shall be responsible for providing, at Contractor’s expense and
in Contractor’s name, disability, workers’ compensation, or other insurance as
well as licenses and permits usual or necessary for performing the Services.
Contractor shall pay, when and as due, any and all taxes incurred as a result of
Contractor’s compensation, including estimated taxes and payroll taxes, and
shall provide Company with proof of payment on demand. Contractor indemnifies
Company for any claims, losses, costs, fees, liabilities, damages, or injuries
suffered by Company arising from Contractor’s breach of the provisions of this
Paragraph 7.
 
(c)  Contractor and Company shall provide to each other upon request any
information reasonably necessary to determine their obligations under this
Agreement, to fulfill the purposes of the Services, or to maintain accurate
records.
 
8.  PLACE OF WORK
 
Contractor is generally free to perform Contractor’s Services at a location of
Contractor’s choosing. Contractor understands that the Services must coordinate
with Company’s established protocols and security requirements.
 
9.  CONTRACTOR’S REPRESENTATIONS AND INDEMNITIES
 
(a)  Contractor represents that Contractor has the qualifications and ability to
perform the Services in a professional manner, without the advice, control, or
supervision of Company. Contractor shall be solely responsible for the
professional performance of the Services and shall require no assistance,
direction, or control from Company. Contractor shall have sole discretion and
control of Contractor’s services and the manner in which they are to be
performed.
 
(b)  Contractor shall and does hereby indemnify, defend, and hold harmless
Company, and Company’s officers, directors, employees and shareholders, from and
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable attorney fees and costs, that Company may incur or
suffer and that result from, or are related to, any breach or failure of
Contractor to perform any of the representations, warranties, and agreements in
this Agreement.
 
3

--------------------------------------------------------------------------------


 
10.  OWNERSHIP OF INTELLECTUAL PROPERTY
 
(a)  Contractor agrees that all designs, plans, reports, specifications,
drawings, schematics, prototypes, models, inventions, and all other information
and items, if any, made during the course of this Agreement and arising from the
Services (“New Developments”) shall be and are assigned to Company as its sole
and exclusive property. On Company’s request, Contractor agrees to assist
Company, at Company’s expense, to obtain patents or copyrights for such New
Developments, including the disclosure of all pertinent information and data,
the execution of all applications, specifications, oaths, and assignments, and
all other instruments and papers that Company shall deem necessary to apply for
and to assign or convey to Company, its successors, and assigns or nominees, the
sole and exclusive right, title, and interest in such New Developments.
 
(b)  Contractor agrees to obtain or has obtained written assurances from
Contractor’s employees and subcontractors of their agreement to these terms
regarding Proprietary Information and New Developments.
 
(c)  Contractor warrants that Contractor has good title to any New Developments
and the right to assign New Developments to Company free of any proprietary
rights of any other party or any other encumbrance whatsoever. Contractor
further agrees not to disclose to the Company, or bring onto the Company’s
premises, or induce the Company to use any confidential information that belongs
to anyone other than the Company or Contractor. Contractor agrees to indemnify
the Company from any and all loss or liability incurred by reason of the alleged
breach by Contractor of any confidentiality or services agreement with anyone
other than the Company.
 
(d)  The representations and warranties contained herein and Contractor’s
obligations under Paragraphs 10 and 11 of this Agreement shall survive
termination of the Agreement.
 
11.  PROPRIETARY INFORMATION
 
(a)  “Proprietary Information” means all information pertaining to the business
of Company, unless: (i) the information is or becomes publicly known through
lawful means; (ii) the information was part of Contractor’s general knowledge
prior to Contractor’s relationship with Company; or (iii) the information is
disclosed to Contractor without restriction by a third party who rightfully
possesses the information and did not learn of it from the Company. This
definition includes, but is not limited to: (A) techniques, development tools,
processes, formulas and improvements; (B) information about costs, profits,
markets, sales, customers, and bids; (C) plans for business, marketing, future
development and new product concepts; and (D) information on Company’s
employees, agents, or divisions. The written, printed, graphic, or
electronically recorded materials furnished by Company for use by Contractor are
Proprietary Information and are the property of Company.
 
(b)  Contractor shall maintain in confidence and shall not, directly or
indirectly, disclose or use, either during or after the term of this Agreement,
any Proprietary Information, confidential information, or know-how belonging to
Company, whether or not it is in written or permanent form, except to the extent
necessary to perform the Services. On termination of Contractor’s services to
Company, or at the request of Company before termination, Contractor shall
deliver to Company all material in Contractor’s possession, custody or control
relating to Company’s business, including Proprietary Information. The
obligations on Proprietary Information extend to information belonging to
customers and suppliers of Company about whom Contractor may have gained
knowledge as a result of performing the Services.
 
4

--------------------------------------------------------------------------------


 
(c)  Contractor shall not, during the term of this Agreement and for a period of
one year immediately after the termination of this Agreement, or any extension
of it, for any reason, either directly or indirectly (a) call on, solicit, or
take away any of Company’s customers (including but not limited to Customers as
described in Exhibit A) or potential customers about whom Contractor became
aware as a result of Contractor’s Services to Company, either for Contractor or
for any other person or entity; or (b) solicit or take away or attempt to
solicit or take away any of Company’s employees or potential employees or
contractors either for Contractor or for any other person or entity.
 
(d)  Nothing in this Paragraph 11 is intended to limit any remedy of Company
under law.
 
12.  ARBITRATION
 
(a)  All disputes between Contractor, including any employees of Contractor, and
Company relating in any way to this Agreement or the Services to be performed
under this Agreement (including, but not limited to, claims for breach of
contract, tort, discrimination, harassment, and any violation of federal or
state law) (“Arbitrable Claims”) shall be resolved by arbitration before a
neutral arbitrator.
 
(b)  The arbitrator shall be selected and the arbitration hearing conducted
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association and shall take place in San Francisco, California, unless otherwise
agreed by the Parties. Arbitration shall be final and binding upon the Parties
and shall be the exclusive remedy for all claims covered by this arbitration
provision. Either party may bring an action in court to compel arbitration under
this Agreement, to enforce an arbitration award or to obtain temporary
injunctive relief pending a judgment based on the arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit or administrative action
in any way related to any Arbitrable Claim. THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT
LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.
 
13.  MISCELLANEOUS PROVISIONS
 
(a)  Assignment; Successors and Assigns. Contractor agrees that Contractor will
not assign, delegate, transfer, or otherwise dispose of the Services without the
written consent of Company. Nothing in this Agreement shall prevent the
consolidation of either party with, or their merger into, any other corporation,
or the sale by either party of all or substantially all of its properties or
assets, or the assignment by either party of this Agreement and the performance
of its obligations hereunder to any successor in interest or any affiliated
Company. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those enumerated above.
 
5

--------------------------------------------------------------------------------


 
(b)  Entire Agreement. The terms of this Agreement are intended by the Parties
to be the final expression of their agreement with respect to the subject matter
of this Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement, except as expressly set forth in this Agreement. The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding
involving this Agreement.
 
(c)  Amendments; Waivers. This Agreement shall not be varied, altered, modified,
changed or in any way amended except by an instrument in writing executed by
Contractor and a duly authorized representative of Company.
 
(d)  Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect, and
such provision shall be enforced to fullest extent consistent with applicable
law.
 
(e)  Governing Law. Except as otherwise provided, the validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of California.
 
(f)  Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit or against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of this Agreement.
 
14.  ACKNOWLEDGEMENT
 
The Parties acknowledge that: (i) they have each had the opportunity to consult
with independent counsel of their own choice concerning this Agreement and have
done so to the extent they deem necessary, and (ii) they each have read and
understand the Agreement, are fully aware of its legal effect, and have entered
into it voluntarily and freely based on their own judgment and not on any
promises or representations other than those contained in the Agreement.
 
6

--------------------------------------------------------------------------------


 
The Parties have duly executed this Agreement as of the date first written
above.



GOFISH CORPORTION:
 
MICHAEL DOWNING
                 
By:
         
Name
             
Title:
       


7

--------------------------------------------------------------------------------



Schedule A


Payment Schedule


June 4, 2008 - $10,000


July 1, 2008 - $40,000


August 1, 2008 - $10,000


September 1, 2008 - $10,000


October 1, 2008 - $10,000


November 1, 2008 - $10,000


December 1, 2008 - $10,000


January 1, 2009 - $10,000


February 1, 2009 - $10,000
 
8

--------------------------------------------------------------------------------


 